a

ce th

AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page Lofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)

Aristeo Ulises Trejo-Perez. Case Number: 3:19-mj-24719

 

Martin G Moliha
Defendant's Attorney

9 BOTTI ANE

REGISTRATION NO.

 

 

 

 

 

 

 

DEC 27 2019
THE DEFENDANT: oe
pleaded guilty to count(s)_1 of Complaint — SOUTHER Bloke a CT COURT
. ; OSTRICH oF CALIFURANTA
~ (1 was found guilty to count(s) [BY DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL.ENTRY (Misdemeanor) So 1

(1 The defendant has been found not guilty on count(s)
[1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft

 

. cc |
(Ci TIME SERVED x | J days

XI Assessment: $10 REMITTED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[_] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered-to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019

 

Date ‘of Imposition of Sentence

Received ° a | itu \b. lee 0 Li

DUSM . HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | _ ' —  3:19-mj-24719

 

 
